EXAMINER AMENDMENT

Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6, 7, 12, 13, 19 and 20, directed to an aspect of the product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. The restriction requirement, mailed on March 8, 2021, has been withdrawn.

2.	Please rejoin Claims 6, 7, 12, 13, 19 and 20.

REASONS FOR ALLOWANCE

3.	Claims 1-20 allowed.



4.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, the cited references, namely Hao and Jinta do not teach of the claimed level of language, namely:

“wherein the first scanning drive signal comprises a first main scanning signal and a first sub-scanning signal, and the second scanning drive signal includes a second main scanning signal and a second sub-scanning signal; and taking two adjacent rows of the subpixels being scanned as a driving cycle, driving an even-numbered column of the subpixels in a first row in the driving cycle by applying the first main scanning signal, and driving an odd-numbered column of the 

To clarify, Hao teaches of a structure in which odd and even columns of the same row of pixels which are connected to different scan lines. However, the same is not true for the second row of pixels. Again, the first and second main scanning signals also have a sub-scanning element, arranged in the claimed arrangement. 

Furthermore, the prior art does not teach “reducing a drive time duration of the first scanning drive signal to make the drive time duration of the first scanning drive signal shorter with respect to a drive time duration of the preset data drive signal”

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions
5.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621